Per Curiam.
This appeal was taken from an order sustaining a demurrer to a bill of complaint. As the allegations of the bill of complaint afford a sufficient predicate for substantial relief if sustained by appropriate and sufficient evidence, the demurrer to the whole bill should have been overruled. Wells v. Williams, 80 Fla. 498, 86 South. *590Rep. 336; Florida East Coast Ry. Co. v. City of Miami, 80 Fla. 329, 86 South. Rep. 208. See also Wertz v. Tampa Electric Co., 78 Fla. 405, 83 South. Rep. 270; Peterson v. Oscar Daniels Co., 83 Fla. 29, 90 South. Rep. 621; Catts v. Henderson, 81 Fla. 138, 87 South. Rep. 313; Jaudon v. Fidelity Bank & Trust Co., 81 Fla. 313, 87 South. Rep. 313.
Reversed.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.